297 S.E.2d 397 (1982)
Sheila Locklear BECK, Administratrix of the Estate of Daryl Ivan Beck, Deceased
v.
CAROLINA POWER & LIGHT COMPANY.
No. 398A82.
Supreme Court of North Carolina.
December 7, 1982.
Thorp, Anderson, Slifkin, Roten & Clayton, P.A. by Anne R. Slifkin and William L. Thorp, Raleigh, Locklear, Brooks & Jacobs by Dexter Brooks, Pembroke, for plaintiff-appellee.
Fred D. Poisson, Manning, Fulton & Skinner by Howard E. Manning, Raleigh, and Michael T. Medford, Pembroke, for defendant-appellant.
Harris, Bumgardner & Carpenter by Seth H. Langson, Gastonia, for North Carolina Academy of Trial Lawyers, amicus curiae.
Golding, Crews, Meekins, Gordon & Gray by John G. Golding, Grier, Parker, Poe, Thompson, Bernstein, Gage & Preston by Irvin W. Hankins, III, Charlotte, for North Carolina Ass'n of Defense Attorneys, amicus curiae.
*398 PER CURIAM.
The facts in this case are fully stated in the decision of the Court of Appeals. Judge (now Justice) Harry C. Martin participated in the decision of this case as a member of the Court of Appeals and therefore took no part in the consideration or decision of the appeal before this Court. The remaining members of this Court were equally divided, three members voting to affirm the decision of the Court of Appeals and three members voting to reverse. Therefore the decision of the Court of Appeals is left undisturbed as the law of the case but stands without precedential value.
AFFIRMED.
MARTIN, J., took no part in the consideration or decision of this case.